Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
The reissue application 16/683,928 filed on 11/14/19 is a reissue of Patent No. 9/818,136, published 11/14/2017.  In the amendment filed on 12/27/20, claims 4, 5, 7, 12, 14, and 16 were amended. 
This action is made Non-Final.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent 9/818,136 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/14/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner to the extent explained in the IDS.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.



Claim 2-9, 12-21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett 2004/0136378; and Alder 2002/0169658.


16/412,841
Barrett 2004/0136378; and Alder 2002/0169658
4
An apparatus comprising:


An input configured to receive at least one signal representing a condition;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025; (Barrett 60/625,922 User Guide, real-time simulator & Scenarios)



At least one automated processor configured to:


Determine a plurality of possible states or events represented in at least one signal and a respective quantitative probability of at least one respective contingency associated with at least possible state or event of the plurality of possible states or events;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
(Barrett 60/625,922 User Guide, real-time Charts and Graphs; Simple Analytics views tab)



Determine, with respect to the plurality of possible states or event and based on the user relevance information, the determined plurality of possible states or events represented in the at least signal, the respective quantitative probability of the at least respective contingency associated with the at least one possible state or event of the plurality of possible states or events, a contingent relevance of the plurality of possible states or event and an associated statistical distribution of the contingent relevance of the plurality of possible state and event; and  
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025; (Barrett 60/625,922 User Guide, real-time Charts and Graphs; Simple Analytics views tab)

Alder teaches statistical distribution; p0087;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict events. 

Rank the determined plurality of possible events selectively dependent on at least the determined contingent relevance of the plurality of possible event and the associated statistical distribution of the contingent relevance of the plurality of possible events, to produce a ranked set, wherein a rank of respective possible events within the ranked set is dependent on both the contingent relevance of plurality of possible events and the associated statistical distribution of the contingent relevance of the plurality of possible events; and 
Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025; (Barrett 60/625,922 User Guide, real-time Charts and Graphs; 


An output configured to convey a control signal for a controlled system which interacts with a condition sensed by the at least one condition sensor, selectively dependent on the ranked set, in advance of the respective at least one respective contingency associated with at least one possible event of the plurality of possible events.
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025; ; (Barrett 60/625,922 User Guide, real-time simulator & Scenarios)


5
The apparatus according to claim 4, wherein said associated statistical distribution of the contingent relevance of the plurality of possible states or events describes a probability of existence of an associated states or event, and said contingent relevance of the plurality event comprises a value function associated with that associated event if it exists, wherein said rank of respective possible states or event of the determined plurality of possible event is dependent on a least a quantitative analysis of probability-weight benefit from each associated event to an overall utility function.
Alder teaches statistical distribution; p0087;
Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict events.
6
The apparatus according to claim 4, wherein said at least on automated processor is further configured to perform a combinatorial analysis of a plurality of competing ranked sets to select an optimal ranked set.
Barrett  p0006; p0008; p0025;
7
A computer readable medium storing non-transitory instruction therein for controlling a programmable processor to perform operations comprising:  
Barrett  p0017;
Alder teaches store data p00084; 


Receiving at least one signal representing at least one condition;
Barrett  p0005-00006; p0008; p0018-0025;


Analyzing the at least one signal , to determine possible states or events represented in the at least one signal, and a respective quantitative probability of at least one respective contingency associated with at least one of the plurality of possible states or events;
Barrett  p0005-00006; p0008; p0018-0025;
 

Ranking the determined plurality of possible states or events in advance of the respective at least one respective contingency associated with the at least one of the plurality of possible states or event based on at least the respective quantitative probability of the at least one respective contingency associated with the at least one of the plurality of possible stats or events, a contingent relevance of the plurality of possible states or event and an associated statistical distribution of the contingent relevance of the determined plurality of possible states or events to the respective user; 
Barrett  p0005-00006; p0008; p0018-0025;
Alder teaches statistical distribution; p0087;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future events. 

Ranking the plurality of possible states or events in advance of the respective at least one respective contingency associated with the at least one of the plurality of possible states or event, dependent on both the contingent relevance of the plurality of possible states or event to the respective user and the associated statistical distribution of the contingent relevance of the determined plurality of possible states or events to the respective user; and 
Barrett  teaches modeling possible events p 0025; p0005-00006; p0008; p0018-0025;
Alder teaches statistical distribution; p0087;


Presenting a control signal output, for controlling a system which interacts with the at least one condition in advance of the respective at least one respective contingency associated with the plurality of possible states or events, selectively dependent on the ranked plurality of possible states or events.  
Barrett  p0005-00006; p0008; p0018-0025;


The computer readable medium according to claim 7, 


Wherein said associated statistical distribution of the contingent relevance of the determined plurality of possible states or events describes a probability of existence of an associated state or event, and said contingent relevance of the determined plurality of possible sates or events comprises a quantitative value function associated with that ate or event if it exists,
Barrett  p0005-00006; p0008; p0018-0025;


Wherein said ranking comprises a quantitative analysis of probability-weight benefit for each of plurality of possible states or event to an over all utility function.
Alder teaches statistical distribution; p0087;
Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.
9
The computer readable medium according to claim 7, wherein said ranking comprises performing combinatorial analysis of competing set of ranking.
Barrett p0019 the matrix combines competing rankings; p0026-0029
12
A method, comprising: 


Receiving information corresponding to a quantitative statistical predicates to a plurality of possible future events, and Information representing subsequent occurrence of the possible events;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Retrieving information from a memory, associated with user relevance of possible events; 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Automatically ranking at least a portion of the plurality of possible 


It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Producing an output, by an automated processor, representing a control system for a controlled system, based on said automatically ranking, of the at least a portion of the plurality of future events, adapted to alter a probability of at least one future event by an action of the controlled system. 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

13
A method, comprising:


Receiving information corresponding to a quantitative statistical likelihood of occurrence of a plurality of future states or events, 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Automatically ranking at least a portion of the plurality of future states or events, by at least one automated processor , based on at least:
the contingent relevance of the future states or events, 
the quantitative statistical likelihood of occurrence of the plurality of future states or events, 
the likely time of occurrence of the plurality of future states or events, and 
a statistical change in relevance of respective future states or events of the plurality of future states or events over time; and 
Barrett  p0005-00006; p0008; p0018-0025;
Alder teaches statistical distribution; p0087;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Generating at least one output representing a control signal for a controlled system, for altering the quantitative statistical likelihood of occurrence of at least one future states or event based on a response of the controlled system to the control signal. 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

14
A method for controlling system subject to a plurality of possible future states or events, comprising:
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Receiving a information relating to a respective possible future state or event;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Storing relevance function of the plurality of possible future states or events wherein a current relevance of at least one possible future state or event varies with respect to a time of occurrence of the possible future state or event;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Automatically ranking, using a computer, the plurality of possible future events, based on at least:
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


The relevance function of the plurality of possible future events and 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


A probability distribution of a quantitative likelihood of occurrence of the respective possible future states or events;
Barrett  p0005-00006; p0008; p0018-0025;
Alder teaches statistical distribution; p0087;
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Producing a control signal dependent on said ranking, adapted to control a system subject to the plurality of possible future states or events; and 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Controlling the system based on the produced control signal to alter at least one possible future state or event.
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

15
A method of controlling a system, comprising:
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Defining a relevance of a plurality of subjects in a stream of data, according to a respective subject content and a respective subject context, wherein at least one respective subject context 



Automatically determining a relative ranking of the plurality of subjects over at least a portion of a range of the independent variable, based on at least the defined relevance and the respective subject context, with respect to the stochastic distribution with respect to the independent variable distinct from the respective subject content over the at least a portion of the range of the independent variable;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


At least one of outputting or storing, by a computer, a ranked set comprising at least a portion of the relative dependent ranked plurality of subject not inconsistent with the stream of data prior to said at least one of outputting or storing; and 
Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Automatically producing at least one control signal for a controlled system, adapted for modifying future states of the stream of data.
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


A method for controlling a system, according to a ranking of object associated with states or events of the system having a quantitative relevance contingent on a plurality of possible future states or events having associated conditional probabilities, comprising:
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Receiving information representing, describing or identifying the objects from at least one input port; 
Barrett p0018

Receiving information describing the quantitative relevance of the objects;
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;


Ranking, by at least one automated processor, at least a portion of the objects, based on at least the respective quantitative relevance of respective objects and a stochastic distribution of the plurality of possible future states or events having the associated conditional probabilities; and 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Barrett in order help user predict future event.

Producing a control signal for the system, the system being configured to respond to the control signal as a feedback signal, and to produce an action to modify a statistical probability of at least one respective possible future state or event. 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

2
The method for controlling a system according to claim 16, wherein the stochastic distribution describes a quantitative probability of existence of a particular possible state or event, and said respective quantitative relevance to is dependent on an interest or context and comprises a value function associated with a particular future state or event, wherein said ranking comprises quantitative analysis of 

Barret teaches ranking defensive information operation course of action as well as interpreted network operation course of action as well as interpreted network alarms and intrusion detection in terms of expected operational mission impact. P0006  


The method for controlling a system according to claim 16, wherein said ranking comprises a combinatorial analysis of a set of competing potential ranked groups of the plurality of possible future states or events, conducted by the at least one automated processor.
Barrett p0019 the matrix combines competing rankings; p0026-0029
17.
The method for controlling a system according to claim 16, wherein the quantitative relevance has a Markov property, having a statistical distribution, and said ranking is based on a least the respective statistical distribution of the quantitative relevance of respective object, and the stochastic distribution of the plurality of possible future states having the associated conditional probabilities.
Barrett p0018
Alder teaches analyzing events using weighted statistical distribution function; p0142; p0148;

18 
The method for controlling a system according to claim 16, wherein the system is a packet data system, and the plurality of possible future states or events relate to internet security.  
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;

19 
The method for controlling a system according to claim 16, wherein the objects represent a plurality of possible events, wherein the ranking differs from a ranking dependent on only one of the respective quantitative relevance of respective objects, and a stochastic distribution of the plurality of possible future states or events having the associated conditional probabilities. 
Barrett p0018; p0022; HMM is a time independent analysis.  
Alder teaches statistical distribution; p0087;

20
The method of claim 12, wherein the contingent relevance is time-independent and the automatically ranking is based on at least a respective statistical distribution of the contingent relevance of the plurality of possible future event over time. 
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Alder teaches statistical distribution; p0087;



The method according to claim 12, further comprising defining a time-dependent contingent relevance computational model for determining the contingent relevance, comprising at least time, wherein the automatically ranking is time-dependent and varies as a function of time, and the output is produced before the respective quantitative statistical predicates are realized and the ranking is truncated with respect to possible events determined to be inconsistent with the received information.
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;
Alder teaches statistical distribution; p0087;

23
The method according to claim 12, wherein the controlled system is a packet data system, and the possible event related to internet security.  
Barrett  p0017 Barrett  p0005-00006; p0008; p0017-0025;



Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett 2004/0136378 in view of Alder 2002/0169658 and Zakrewski 2005/0069207.


16/412,841
Barrett 2004/0136378; Alder 2002/0169658; Zakrewski 2005/0069207
22
The method according to claim 12:


Wherein the automatically ranking is further based on at least a distance, and the controlled system is vehicle.
Zakrewski abstract p0049, 0428, and 0521
It would have been obvious to an artisan at the time of the invention to include Zakrewski’s teaching with the system of Barrett in order help user predict future event.



Claim 4, 7, and 12-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheliotis 20050021430 and Alder 2002/0169658.


16/412,841
Cheliotis 20050021430; and Alder 2002/0169658
4
An apparatus comprising:


An input configured to receive at least one signal representing a condition;
Cheliotis p0011 

At least one automated processor configured to:
Cheliotis p0031

Determine a plurality of possible states or events represented in at least one signal and a respective quantitative probability of at least one respective contingency associated with at least possible state or event of the plurality of possible states or events;
Cheliotis p0012; p0128-0130

Determine, with respect to the plurality of possible states or event and based on the user relevance information, the determined plurality of possible states or events represented in the at least signal, the respective quantitative probability of the at least respective contingency associated with the at least one possible state or event of the plurality of possible states or events, a contingent relevance of the plurality of possible states or event and an associated statistical distribution of the contingent relevance of the plurality of possible state and event; and  
Cheliotis p0013; p0128-0130; p0040p; p0047

Rank the determined plurality of possible events selectively dependent on at least the determined contingent relevance of the plurality of possible event and the associated statistical distribution of the contingent relevance of the plurality of possible events, to produce a ranked set, wherein a rank of respective possible events within the ranked set is 

Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s 

An output configured to convey a control signal for a controlled system which interacts with a condition sensed by the at least one condition sensor, selectively dependent on the ranked set, in advance of the respective at least one respective contingency associated with at least one possible event of the plurality of possible events.
Cheliotis p0020-21; p0128-0130
7
A computer readable medium storing non-transitory instruction therein for controlling a programmable processor to perform operations comprising:  
Cheliotis p0011

Receiving at least one signal representing at least one condition;
Cheliotis p0031

Analyzing the at least one signal , to determine possible states or events represented in the at least one signal, and a respective quantitative probability of at least one respective contingency associated with at least one of the plurality of possible states or events;
Cheliotis p0012; p0128-0130

Ranking the determined plurality of possible states or events in advance of the respective at least one respective contingency associated with the at least one of the plurality of possible states or event based on at least the respective quantitative probability of the at least one respective contingency associated with the at least one of the plurality of possible stats or events, a contingent relevance of the plurality of possible states or event and an associated statistical distribution of the contingent relevance of the determined plurality of possible states or events to the respective user; 
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage. 

Ranking the plurality of possible states or events in advance of the respective at least one respective contingency associated with the at least one of the plurality of possible states or event, dependent on both the contingent relevance of the plurality of possible states or event to the respective user and the associated statistical distribution of the contingent relevance of the determined plurality of possible states or events to the respective user; and
Cheliotis p0012; p0128-0130
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)


Presenting a control signal output, for controlling a system which interacts with the at least one condition in advance of the respective at least one respective contingency associated with the plurality of possible states or events, selectively dependent on the ranked plurality of possible states or events.  
Cheliotis p0020-21; p0128-0130
12
A method, comprising: 


Receiving information corresponding to a quantitative statistical predicates to a plurality of possible future events, and Information representing subsequent occurrence of the possible events;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Retrieving information from a memory, associated with user relevance of possible events;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Automatically ranking at least a portion of the plurality of possible future events, based on at least both a contingent relevance of a respective possible future event  contingent on the respective quantitative statistical predicates, and a respective statistical distribution of the contingent relevance of the respective possible future event; and 
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.

Producing an output, by an automated processor, representing a control system for a controlled system, based on said automatically ranking, of the at 

13
A method, comprising:


Receiving information corresponding to a quantitative statistical likelihood of occurrence of a plurality of future states or events, 
Cheliotis p0011; p0031 p0020-21; p0128-0130

Automatically ranking at least a portion of the plurality of future states or events, by at least one automated processor , based on at least the contingent relevance of the future states or events, 
the quantitative statistical likelihood of occurrence of the plurality of future states or events, 
the likely time of occurrence of the plurality of future states or events, and 
a statistical change in relevance of respective future states or events of the plurality of future states or events over time; and 
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.

Generating at least one output representing a control signal for a controlled system, for altering the quantitative statistical likelihood of occurrence of at least one future states or event based on a response of the controlled system to the control signal. 
Cheliotis p0020-21; p0128-0130

14
A method for controlling system subject to a plurality of possible future states or events, comprising:
Cheliotis p0011; p0031 p0020-21; p0128-0130

Receiving a information relating to a respective possible future state or event;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Storing relevance function of the plurality of possible future states or events wherein a current relevance of at least one possible future state or event varies with respect to a time of occurrence of the possible future state or event;
Cheliotis p0061

Automatically ranking, using a computer, the plurality of possible future events, based on at least:
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.

The relevance function of the plurality of possible future events and 
Cheliotis p0011; p0031 p0020-21; p0128-0130

A probability distribution of a quantitative likelihood of occurrence of the respective possible future states or events;
Cheliotis p0011; p0031 p0020-21; p0128-0130

Producing a control signal dependent on said ranking, adapted to control a system subject to the plurality of possible future states or events; and 
Cheliotis p0011; p0031 p0020-21; p0128-0130

Controlling the system based on the produced control signal to alter at least one possible future state or event.
Cheliotis p0011; p0031 p0020-21; p0128-0130
15
A method of controlling a system, comprising:
Cheliotis p0011; p0031 p0020-21; p0128-0130

Defining a relevance of a plurality of subjects in a stream of data, according to a respective subject content and a respective subject context, wherein at least one respective subject context has a stochastic distribution with respect to an independent variable distinct from the respective subject content;
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

Automatically determining a relative ranking of the plurality of subjects over at least a portion of a range of the independent variable, based on at least the defined relevance and the respective subject context, with respect to the stochastic distribution with respect to the independent variable distinct from the respective subject content over the at least a portion of the range of the independent variable;
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

At least one of outputting or storing, by a computer, a ranked set comprising at least a portion of the relative dependent ranked plurality of subject not inconsistent with the stream of data prior to said at least one of outputting or storing; and 
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.

Automatically producing at least one control signal for a controlled system, adapted for modifying future states of the stream of data.
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130
16
A method for controlling a system, according to a ranking of object associated with states or events of the system having a quantitative relevance contingent on a plurality of possible future states or events having associated conditional probabilities, comprising:
Cheliotis p0011; p0031 p0020-21; p0128-0130
Alder teaches statistical distribution; p0087;
Alder teaches sorting possible events.  (see Alder p0033)
It would have been obvious to an artisan at the time of the invention to include Alder’s teaching with the system of Cheliotis in order help user predict future arbitrage.

Receiving information representing, describing or identifying the objects from at least one input port; 
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

Receiving information describing the quantitative relevance of the objects;
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

Ranking, by at least one automated processor, at least a portion of the objects, based on at least the respective quantitative relevance of respective objects and a stochastic distribution of the plurality of possible future states or events having the associated conditional probabilities; and 
Cheliotis p0011; p0031 p0020-21; p0059; p0128-0130

Producing a control signal for the system, the system being configured to respond to the control signal as a feedback signal, and to produce an action to modify a statistical 



Response to Arguments
Applicant's arguments filed 12/27/20 have been fully considered but they are not persuasive. 
Applicant argued that Barret et al. postdates the present application.
Examiner disagrees.  
Under 102(e): the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a)  shall have the effects for the purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2)  of such treaty in the English language;  
Barret has a priority filing claim to provisional patent application No. 60/415,437; and the teaching of Barret are taught in the provisional patent application.  Therefore, Barret predates the present application.
Applicant’s arguments with respect to Mazzagatti have been considered but are moot because of the new ground of rejection.


Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENG KE whose telephone number is (571)272-4062.  The examiner can normally be reached on M-F 6:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 5712723744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PENG . KE
Examiner
Art Unit 3992

/PENG KE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/RSD/

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992